Citation Nr: 1620462	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  10-11 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to increases in the ratings assigned for a right knee disability (currently 30 percent prior to July 27, 2007, and 40 percent from that date).

2.  Entitlement to an effective date earlier than April 14, 2009, for the award of a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on honorable active duty from February 1975 to February 5, 1981, and had further service from February 6, 1981, to December 1986 that was determined to be dishonorable (and not qualifying for VA benefits).  These matters are before the Board of Veterans' Appeals (Board) on appeal from July 2008 and May 2011 rating decisions by the Chicago, Illinois, Department of Veterans Affairs (VA) Regional Office (RO) that respectively, increased the rating for right knee disability to 40 percent, effective July 27, 2007, and granted a TDIU rating, effective April 14, 2009.  In October 2013, the Board remanded these matters for additional development.  

In a December 2009 rating decision the RO declined to reopen a claim of service connection for a dental condition.  Subsequent correspondence from January, March, May, and July 2010 indicates that the Veteran may be seeking service connection for a dental disorder for VA treatment purposes and/or for compensation purposes.  The Agency of Original Jurisdiction (AOJ) has not adjudicated a new claim to reopen a claim of service connection for a dental condition.  Therefore, the Board does not have jurisdiction over such matter.  The matter is referred to the AOJ for clarification of the Veteran's intent and appropriate action, as indicated.  


FINDINGS OF FACT

1.  Prior to July 27, 2007, the Veteran's right knee disability is not shown to have been manifested by compensable limitation of flexion or limitation of extension at more than 20 degrees; instability or subluxation were not shown.

2.  From July 27, 2007, the right knee disability is not shown to have been manifested by compensable limitation of flexion or limitation of extension at more than 30 degrees or by instability or subluxation.

3.  Prior to April 14, 2009, the Veteran's service-connected disabilities (a right knee disability rated 40 percent; a right ankle disability rated 20 percent; and residuals of a left index finger fracture rated 0 percent) were rated 50 percent, combined, and were not shown to preclude his participation in regular substantially gainful employment consistent with  his education and experience.  


CONCLUSIONS OF LAW

1.  Ratings for the Veteran's right knee disability in excess of 30 percent prior to July 27, 2007, and/or in excess of 40 percent from that date, are not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (Codes) 5003, 5256-5263 (2015).

2.  Prior to April 14, 2009, the schedular requirements for a TDIU rating were not met; and a TDIU rating was not warranted.  38 U.S.C.A. §§ 1155, 5101, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400, 4.16(a),(b) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In September 2006 and January 2008, VA notified the Veteran of the information needed to substantiate his claim, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, as well as notice of how VA assigns disability ratings and effective dates of awards.  He received the "generic" notice required in claims for increase.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).  

The Veteran's pertinent treatment records have been secured.  He was afforded VA examinations in February 2007, February 2008, and November 2013 (pursuant to the Board's October 2013 remand).  The Board finds the examination reports adequate for rating purposes as they note all findings (both early and current) needed to adjudicate the increased rating claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Regarding the claim for an earlier effective date for the award of a TDIU rating, the rating decision on appeal granted TDIU and assigned an effective date for the award.  An August 2012 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an earlier effective date for the award and readjudicated the matter.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.  

Notably, determinations regarding effective dates of awards are based essentially on what is already in the record, and when it was received, and generally further development of the record is not necessary.  The Board finds that no further assistance to the Veteran in developing the facts pertinent to his earlier effective date claim is required to comply with VA's duty to assist.  He has not identified any pertinent evidence that is outstanding.  

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  VA's duty to assist is met.  


Legal Criteria

Increased Rating - Right Knee

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity caused by the given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In a claim for an increased rating, "staged" ratings may be warranted where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining, including regarding degree of disability, is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

Under Code 5257, other knee impairment manifested by recurrent subluxation or lateral instability is rated 10 percent when slight, 20 percent when moderate, and 30 percent (the maximum) when severe.  Under Code 5258, a maximum 20 percent rating is warranted for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Under Code 5260, limitation of flexion of the leg warrants a 0 percent rating when flexion is limited to 60 degrees; a 10 percent rating when limited to 45 degrees; a 20 percent rating when limited to 30 degrees; and a maximum 30 percent rating when limited to 15 degrees.  Under Code 5261, limitation of extension of the leg warrants a 0 percent rating when extension is limited to 5 degrees; a 10 percent rating when limited to 10 degrees; a 20 percent rating when limited to 15 degrees; a 30 percent rating when limited to 20 degrees; a 40 percent rating when limited to 30 degrees; and a maximum 50 percent rating when limited to 45 degrees.   The normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  Plate II.   38 C.F.R. § 4.71.

Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate Code(s) for the specific joint(s) involved. When the limitation of motion is noncompensable under the appropriate Code(s), a 10 percent rating is for application for each such major joint affected by limitation of motion, to be combined, not added under Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Code 5003.

In determining the degree of limitation of motion, the provisions of 38 U.S.C.A. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

Effective Date for the Award of a TDIU

A claim for TDIU is essentially a claim for an increased rating, and the effective date of an award on such claim is the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date; otherwise, the effective date of the award is the later of the date of receipt of the claim or the date entitlement arose.  38 U.S.C.A. § 5110; 38 C.F.R. §  3.400(o).  

TDIU may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The regulations further provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. 
§ 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability; such cases should be referred to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Reasonable doubt, including regarding degree of disability, is to be resolved in the claimant's favor.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Increased Rating - Right Knee

Factual Background

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.
VA received the Veteran's claim for an increased rating for his right knee disability on March 27, 2006.  Accordingly, the relevant period for consideration begins one year prior to March, 27, 2006.  A March 2007 rating decision increased the rating from 20 to 30 percent, effective March 27, 2006 (the date of the claim).  On July 27, 2007 (i.e., within a year following the March 2007 rating decision), VA received the Veteran's request to re-evaluate all of his service-connected disabilities.  A July 2008 rating decision increased the rating again, from 30 to 40 percent, effective July 27, 2007.  That rating decision is now on appeal before the Board; the March 2007 rating decision did not become final because new and material evidence was received within the following year.  

A March 2005 clinical record notes complaints of right knee pain.  The Veteran related that he previously had arthroscopic surgery.  On objective examination, bilateral tenderness was noted in the knees.  Range of motion was "intact."  The assessment was right knee pain post arthroscopic surgery with reported medial meniscus tear. 

A February 2006 clinical record notes complaints of ongoing right knee pain.  Tylenol was recommended to treat the pain.

On February 27, 2007, VA examination, complaints of right knee weakness, stiffness, and constant, sharp pain rated as 9/10, were noted.  The Veteran related that he cannot sit, stand, or walk for a prolonged period of time.  He reported that his knee gave way and infrequently locked.  He endorsed having flare-ups once a month, lasting two days, and precipitated by excessive movement.  He reported he had knee surgery in 1997.  On examination there were no erythema, edema and effusion, or inflammatory arthritis.  Pain was noted on palpation posteriorly and medially.  Anterior/posterior drawer sign and McMurray's sign tests were both negative, but the Veteran complained of pain.  Range of motion testing showed active flexion to 60 degrees and passive flexion to 110 degrees, with pain at the end of the range for both.  Extension was to 8 degrees short of full.  Upon repetitive motion testing, he had 20 degrees loss of extension due to fatigue.  There was no pain, weakness, incoordination, or lack of endurance.  Contemporaneous x-rays showed minimal early degenerative osteophytes suggested at the bony margins of the medial joint compartment.  There was no significant narrowing of the joint space, traumatic lesion, or evidence of joint effusion.  The bone and joint features were unremarkable.  The diagnosis was traumatic arthritis of the right knee.       
      
A January 2008 clinical record notes complaints of right knee pain.  The Veteran stated that he cannot stand straight and is unable to work as a truck driver because he failed his state department of transportation physical examination due to his knee disability.  Examination found tenderness over the medial aspect of the joint as well as the inferomedial aspect of the patella on the right side.  Range of motion was limited, especially on flexion.  The impression was knee arthralgia.
	 
On February 2008 VA examination, complaints of constant and sharp pain rated at 9/10 were noted.  The Veteran reported pain over the medial and lateral joint line, occasional pain below the kneecap, and a burning sensation on the medial aspect of the knee.  He indicated that pain disrupts his sleep.  He also complained of stiffness, swelling, increased warmth, occasional redness, increased fatigability, and lack of endurance.  He indicated that his knee gives way (twice per month) and that he treats the knee pain with Tramadol and Aleve.  He denied flare-ups, but indicated that occasionally he uses a brace.  He reported that he has been unemployed since November 2007 because he could not pass a state department of transportation physical examination.  He stated his knee pain is aggravated by standing several hours or longer, walking more than ten minutes, sitting for 30 minutes, and pivoting on his right lower extremity.  On objective examination, range of motion was 11 degrees on extension and least painful at 25 degrees flexion.  Active flexion was to 100 degrees.  Upon repetitive motion testing, range of motion was unchanged.  Tenderness to palpation was noted.  There was no instability of the medial or lateral ligaments, or instability of the anterior and posterior cruciate ligaments.  Contemporaneous x-rays showed no evidence of displaced fracture, dislocation, or suprapatellar effusion.  Mineralization remained normal.  Minimal degenerative change was noted.  The diagnosis was degenerative joint disease of the right knee with meniscal tear and anterior cruciate ligament tear.

An October 2008 clinical record notes complaints of right knee pain.  The Veteran reported that sometime in March 2008 his knee began to give way at times.  He explained that he occasionally uses crutches and feels pain and a pulling sensation down his right thigh to his knee when lifting a weight of 45 pounds.  Objective examination did not reveal swelling or tenderness.  The assessment was degenerative joint disease of the right knee joint.  A March 2008 MRI reviewed was noted as showing a medial meniscal tear, along with a partial tear of the anterior cruciate ligament.  A knee brace was ordered. 

An April 2009 MRI of the right femur revealed a 14mm- benign-appearing lesion within the right distal femoral metaphysis.  Visualized portions of the knees suggested that there was no joint effusion.

An August 2009 clinical record notes "good range of motion in the knees."  

On November 2013 VA examination, the Veteran complained of right knee pain rated as 5/6 on a scale from 1 to 10.  He related that the pain disrupts sleep and increases to a 7/10 with weight bearing, walking, and carrying weights.  He endorsed crepitus but denied locking.  He related that the knee "buckles about every couple of months."  He noted that exercise causes increased pain and knee swelling, and that he experiences flare-ups which cause limitation of motion for a day or two, swelling, lack of endurance, weakness, fatigability, or incoordination.  He treats the pain with cold packs and Naproxen.  Range of motion testing showed flexion to 95 degrees and extension to 0 degrees (i.e., no limitation of extension).  There was no objective evidence of painful motion.  On repetitive motion testing, flexion was to 90 degrees and extension was unchanged.  The report notes less movement than normal, weakened movement, excess fatigability, pain on movement, and interference with sitting, standing, and weight bearing.  Tenderness/pain was noted on palpation.  Muscle strength tests were normal.  There was no anterior instability, posterior instability, medial-lateral instability, or patellar subluxation/dislocation.  Gait was noted to be antalgic with right weight-bearing and slow propulsion.  There were no signs of joint effusion, muscle atrophy, or weakness of leg muscles.  The Veteran reported he used a knee brace approximately two days every other week due to pain.  Contemporaneous x-rays showed degenerative osteoarthritis.  The diagnosis was mild patellofemoral osteoarthritis of the right knee.  Regarding the impact of the knee disability on his occupation, the Veteran explained that he had worked as a commercial driver in construction from 1995-2007, but had to stop as his right knee began giving him more problems and he was unable to pass a department of transportation physical in 2007.  He explained that he feels knee pain after spending time seated, such as when driving 50 miles.  He also noted that he has to stop cutting grass after an hour as his knee pain becomes severe.  
 
Analysis

The Veteran's knee has been rated under Code 5261for limitation of extension of the leg.  At the outset the Board notes that applicability of Codes 5256, 5258, 5259, 5262, and 5263 has been considered.  However, as the evidence of record does not show that during the evaluation period the Veteran's right knee has been ankylosed, that he experienced frequent episodes of locking, that there was removal of symptomatic semilunar cartilage, that there is nonunion or malunion of the tibia or fibula, or that there is genu recurvatum of the knee, the Board finds that those Codes do not apply (and will not be addressed).    

Considering the evidence of record prior to July 27, 2007, the Board finds that prior to that date a rating for the right knee in excess of 30 percent was not warranted.  On February 2007 VA examination, right knee extension was 8 degrees short of full.  On repetitive motion testing, there was a 20 degree loss of extension due to fatigue.  Under Code 5261, extension limited by 20 degrees warrants a 30 percent rating; the next higher, 40 percent, rating requires that extension be limited by 30 degrees.  As extension is not shown to have been limited by (or approximating) 30 degrees a rating in excess of 30 percent under Code 5261 was not warranted.  Under governing law and caselaw separate ratings may be assigned limitation of flexion and limitation of extension (as well as for subluxation or instability), provided the separate limitations are to a compensable degree.  Here, prior to July 27, 2007 flexion is not shown to have been limited to less than 60 degrees, and a separate compensable rating under Code 5260 was not warranted.  Furthermore, although the Veteran complained of the knee giving way, tests for knee instability were normal, and subluxation was not noted.  Consequently, a separate rating under Code 5257 is also not warranted.  

In summary, a rating for the right knee disability in excess of 30 percent was not warranted prior to July 27, 2007 under any applicable criteria.. 

Considering the evidence of record from July 27, 2007, the Board finds that from that date a rating in excess of 40 percent is not warranted.  On February 2008 examination extension was limited by 11 degrees and least painful at 25 degrees.  Even considering the 25 degree number as a reflection of the actual extent of limitation of extension (as the AOJ apparently has done), it falls far short of the 45 degree limitation that would warrant the next higher (50 percent) rating under Code 5261.  Flexion was not reported to be less than to 95 degrees; and a separate compensable rating under Code 5260 is not warranted.  Furthermore, although the Veteran reports that his knee buckles, tests for instability on examination (see November 2013 VA examination report) continue to all be negative.  The Board does not question that the Veteran may feel a perception of instability; however, whether or not there is true instability of the knee requires is a medical question that requires medical expertise (and is discerned by clinical testing).  Instability or subluxation is not objectively shown, and a separate compensable rating under Code 5257 is likewise not warranted.  

In summary from July 27, 2007 the evidence does not show findings that warrant a rating for the Veteran's right knee disability under any Code (or combination of Codes), and a schedular rating in excess of 40 percent is not warranted for any period of time from that date.  

The Board has also considered whether referral of the claim for consideration of an extraschedular evaluation is warranted.  38 C.F.R. § 3.321(b)(1).  Extraschedular consideration involves a three-step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, a determination must be made as to whether the schedular criteria reasonably describe the disability level and symptomatology.  If the schedular rating criteria reasonably describe the disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  If the schedular rating criteria do not reasonably describe a Veteran's level of disability and symptomatology, a determination must be made as to whether there is an exceptional disability picture that includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization is found, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating.

The Board finds that the first prong of the Thun analysis is not satisfied.  The right knee disability is manifested by reports of pain, stiffness, occasional swelling, reduced range of motion, and the knee giving way.  Such manifestations and related impairment are fully contemplated by the regular schedular criteria.  Notably, schedular criteria provide for higher ratings, but those criteria are not met.  There is nothing exceptional or unusual about the Veteran's right knee disability.  Thun, 22 Vet. App. at 115.  He has not been hospitalized due to the right knee disability.  Consideration of an extraschedular rating is not warranted.

The matter of entitlement to an earlier effective date for the award of a TDIU rating is addressed below.  

Effective Date for the Award of a TDIU rating

Factual Background

The Veteran filed a claim for a TDIU rating on September 18, 2008.  He explained that he last worked full-time (as a commercial concrete truck driver) on October 31, 2007.  He claimed that his service-connected right leg and ankle disabilities prevent him from working; he explained that due to those disabilities he was unable to pass the state department of transportation physical examination required for a license to drive a truck.  He also indicated that he has three years of college education and had worked as a commercial truck driver since approximately May 1987.  In correspondence received later in September 2008, the Veteran stated that he cannot stand or walk on his right leg very long.  An April 2009 VA Form 21-4192 from his former employer indicates that he last worked on October 31, 2007, and cannot work due to the "manual work-load."  The employer indicated that during his employment the Veteran was given time off to rest his leg, knee, back, and neck problems.  

The Veteran was awarded a TDIU effective April 14, 2009, upon a grant of service connection for a back disability, rated 20 percent, effective April 14, 2009 (which resulted in his meeting the schedular rating criteria for a TDIU rating in 38 C.F.R. § 4.16(a)).

Analysis

Prior to April 14, 2009, the Veteran's service-connected disabilities were: the right knee disability (discussed above) rated 40 percent, a right ankle disability rated 20 percent, and residuals of a left index finger fracture rated 0 percent; the combined rating was 50 percent.  Thus, prior to the April 14, 2009 dater (from which a TDIU rating was awarded) the 38 C.F.R. § 4.16(a) schedular criteria for a TDIU rating were not met, and any award of TDIU would have to be on an extrachedular basis.  The process for establishing entitlement to an extrachedular TDIU rating is described in 38 C.F.R. §  4.16(b) (summarized above).  That process requires first an adjudicative determination that the Veteran, who does not meet schedular criteria for TDIU, is rendered unemployable by service-connected disabilities (if that determination is affirmative, followed by referral to the Director, Compensation System).   

The Veteran has a high school education and three years of college.  He was primarily employed (for about 20 years) as a commercial truck driver, but could not pass the physical examination to continue in such employment and had it terminated October 31, 2007.  

At the outset, it is noteworthy that disability ratings represent, as far as can practicably be determined, the average [emphasis added] impairment in earning capacity resulting from the service-connected disabilities in civil occupations.  See 38 C.F.R. § 4.1.  In other words, occupational impairment with respect to a specific type of employment is not dispositive; and if a Veteran is precluded by service connected disability or disabilities from participating in a specific type of employment in which the Veteran has primary [or only] experience, but remains capable of maintaining other regular substantially gainful employment consistent with education and occupational experience, such Veteran is not deemed unemployable. 

In the instant case the Veteran's service- connected disabilities prior to April 14, 2009 included a left index finger disability, rated 0 percent (that is not shown to have resulted in any significant occupational impairment) and right knee and ankle disabilities, rated 50 percent, combined, that, it may reasonably be conceded, preclude his participation in the types of employment that require prolonged standing or walking (or require full use of, or unduly tax) the lower extremities.  What remains for consideration therefore is whether by virtue of the service-connected disabilities prior to April 2009 the Veteran was also precluded from participating in sedentary forms of employment or forms of employment that may involve of mix of standing (but not for prolonged periods) and seated duties.  The record contains no evidence that he is so impaired. 

For example, there is nothing in the record indicating, or suggesting, that by virtue of his service-connected disabilities, education, and experience, the Veteran would be incapable of employment as a dispatcher or shipping clerk for a trucking company.  There is nothing in the record indicating that he would be unable to engage in clerical types of employment.  There is nothing in the record to indicate that he could not engage in light assembly, telephone answering, or sales types of employment (in fact three years of college education would suggest capability to engage in the latter).  There are numerous further examples of types of employment that would not be inconsistent with the Veteran's service-connected disabilities, education, and experience.

In short,  the record simply does not show or suggest that prior to April 14, 2009, by virtue of his service-connected disabilities the Veteran was precluded from engaging in substantially gainful employment consistent with his education and experience.  Accordingly, referral of his claim to the Director, Compensation Service is not warranted, and a TDIU rating prior to April 14, 2009 is not warranted.   
The preponderance of the evidence is against the Veteran's claims.  Therefore, the appeals in these matters must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, 4.3.


ORDER

Increases in the (30 percent prior to July 27, 2007, and 40 percent from that date) ratings assigned for a right knee disability are denied.

An effective date prior to April 14, 2009, for the award of a TDIU rating is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


